 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   BRANDON ALEXANDER FAVOR,                          Case No. 1:19-cv-01325-LJO-BAM (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13          v.                                         DENIAL OF PLAINTIFF’S MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
14   CORCORAN STATE PRISON, et al.,
                                                       (ECF Nos. 2, 7)
15                      Defendants.
                                                       TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff Brandon Alexander Favor (“Plaintiff”) is a state prisoner proceeding pro se in

18   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on September

19   23, 2019.

20          On September 25, 2019, the assigned Magistrate Judge issued findings and

21   recommendations that Plaintiff’s application to proceed in forma pauperis be denied pursuant to

22   28 U.S.C. § 1915(g) and that Plaintiff be required to pay the $400.00 filing fee in full to proceed

23   with this action. (ECF No. 7.) Those findings and recommendations were served on Plaintiff and

24   contained notice that any objections thereto were to be filed within fourteen (14) days after

25   service. (Id. at 2–3.) On October 7, 2019, Plaintiff filed objections to the findings and

26   recommendations, together with a renewed motion to proceed in forma pauperis. (ECF Nos. 8,

27   9.)

28   ///
                                                      1
 1          In his objections, which are rambling and difficult to understand, Plaintiff presents no

 2   grounds that warrant overturning the Magistrate Judge’s findings and recommendations. Plaintiff

 3   presents arguments apparently relating to the merits of this action, and then sets forth his

 4   requested relief. Plaintiff has also attached more than 100 pages of unreferenced and

 5   unincorporated exhibits. (ECF No. 8.) None of the provided arguments or exhibits address the

 6   Magistrate Judge’s findings that Plaintiff is subject to the “three strikes” bar under 28 U.S.C.

 7   § 1915(g), or that Plaintiff’s allegations fail to satisfy the imminent danger exception to section

 8   1915(g).

 9          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

11   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

12   supported by the record and proper analysis.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.      The findings and recommendations, (ECF No. 7), issued on September 25, 2019,

15                  are adopted in full;

16          2.      In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

17                  pauperis (ECF No. 2) is denied; and

18          3.      Within twenty-one (21) days following the date of service of this order, Plaintiff

19                  shall pay the $400.00 filing fee in full to proceed with this action. If Plaintiff fails

20                  to pay the filing fee within the specified time, this action will be dismissed without
21                  further notice.

22
     IT IS SO ORDERED.
23

24      Dated:     October 9, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
25

26
27

28
                                                       2
